FIFTH AMENDMENT TO
PRODUCTION SHARING CONTRACT
BETWEEN
THE REPUBLIC OF EQUATORIAL GUINEA
AND
MOBIL EQUATORIAL GUINEA INC.
AND
UMC EQUATORIAL GUINEA CORPORATION
(AREA B - OFFSHORE NW BIOCO)

This Fifth Amendment (hereinafter referred to as this
as of the 2S May of January, 1996, by and between The Stat
(hereinafter referred to as the “State”),

“Amendment”) made and entered into
€ of the Republic of Equatorial Guinea
Tepresented for the purposes of this Amendment by the
public of Equatorial Guinea (hereinafter referred to as the
“Ministry”), and Mobil Equatorial Guinea Inc., #eorporation organized and existing under the laws
of the State of Delaware, U.S.A. (hereinafter referred to as “Mobil”
of this Amendment by Arthur J. Green :

Ministry of Mines and Energy of The Re;

) represented for the Purposes
its Vice President, and UMC Equatorial Guinea Corporation,
@ corporation organized and existing under the laws of the State of Delaware, U.S.A. (hereinafter

referred to as “UMC"), represented for the Purposes of this Amendment by its authorized
representative.

WITNESSETH

A. WHEREAS, the State and United Meridian International Corporation CUMIC”)
entered into that certain Production Sharing Contract dated the 29th day of June,
1992 (hereinafter referred to as the “Contract”), but having an Effective Date of. July
8, 1992, covering the area described therein which is referred to as Area B - Offshore
NW Bioco; and

B.

WHEREAS, by that certain Assignment made and entered into the 21st day of
October, 1992, UMIC assigned DuPont E&P No. 21 B.V. (“DuPont”) an undivided

Seventy-five percent (75%) of all the Tight, title, interest and obligations under the

es

Contract, and said Assignment was approved by the Ministry on 29 October 1992;
and

WHEREAS, that certain First Amendment To Production Sharing Contract was
made and entered into the 15th day of December 1992 by and between the State,
Tepresented by the Ministry, UMIC and DuPont; and

WHEREAS, by that certain Assignment (Area B) made and entered into the 14th day
of December, 1992, DuPont assigned an undivided twenty-five percent (25%) i interest
in and under the Contract, as amended, to each of Clyde Charter Company Limited
to be renamed BP Exploration (Equatorial Guinea) Limited (“BP”) and Den Norske

Stats Oljeseiskap a.s, (“Statoil”) and said Assignment was approved by the Ministry
on 23 December 1992; and

WHEREAS, by that certain Assignment dated the 25th day of June, 1993 DuPont
assigned to UMIC all of its rights, titles, interests and obligations under the Contract,

as amended, and the Ministry consented to such Assignment on September 9, 1993;
and -

WHEREAS, by letter dated July 6, 1993, UMIC elected to proceed into the Second
Subperiod and has paid the bonus to Proceed into the Second Subperiod in
accordance with Section 9.2 of the Contract, as amended, and has paid the rentals due
in accordance with Section 9.5 of the Contract, as amended, and by letter dated July
8, 1993, the Ministry authorized UMIC to proceed into the Second Subperiod; and

WHEREAS, that certain Second Amendment To Production Sharing Contract was

entered into on the 17th day of September, 1993 by and between the State,
Tepresented by the Ministry, and UMIC; and

WHEREAS, by that certain Assignment made and entered into the 15th day of
October, 1993, UMIC assigned one hundred percent (100%) of the right, title and

.. interest under the Contract, as amended, to UMC and said Assignment was approved
by the Ministry on the 15th day of October, 1993; and

WHEREAS, that certain Third Amendment To Production Sharing Contract was
entered into on the Ist day of March, 1994, by and between the State, represented by
the Ministry, and UMC; and

WHEREAS, by that certain Assignment dated the 28th day of March, 1994, Clyde
Charter Company Limited (to be renamed BP Exploration [Equatorial Guinea]
Limited) assigned to UMIC ail ofits rights, titles, interests and obligations under the
Contract and the Ministry consented to such Assignment; and

WHEREAS, by that certain Assignment dated the 30th day of March, 1994, Den
Statoil assigned to UMIC all of its rights, titles, interests and obligations under the
Contract and the Ministry consented to such Assignment; and

WHEREAS, by that certain Assignment dated the 7th day of April, 1994, UMIC
assigned to UMC all of its Tights, titles, interests and obligations under the Contract
and the Ministry consented to sich Assignment; and

WHEREAS, by that certain Area B Deed of Assignment dated the 26th day of April,
1994, UMC assigned to Mobil an undivided sixty-five percent (65%) of the rights,
titles, interests and obligations under the Contract, and the Ministry consented to such
Assignment on May 10, 1994; and :

WHEREAS, the Government, Mobil and UMC entered into that certain Fourth

Amendment To Production Sharing Contract (Area B - Offshore NW Bioco) dated
-3- Ab -

as of the 29th day of June, 1994; and

.. WHEREAS, by that certain Deed of Assignment dated the 20th day of October,
1995, UMC assigned to Mobil an undivided ten percent (10%) of the rights, titles,
interests and obligations under the Contract, and the Ministry consented to such
Assignment on 24th day of October 1994; and

- WHEREAS, the State, represented by the Ministry, Mobil and UMC have agreed

that certain amendments to the Contract, as amended, hereinafter set forth should be
made for the benefit of all Parties,

NOW, THEREFORE, in consideration.ef the premises and the mutual benefits to the Parties
hereto, the State, Mobil and UMC agree as follows:

is)

Words or phrases defined in the Contract, as amended, and used in this Amendment

Shall have the meanings set forth in the Contract, as amended, unless the context
otherwise provides. .

Section 1.2 (am) is deleted and the following language is inserted in place thereof:

“(am) Initial Exploration Period means the period commencing on the
Effective Date of the Contract and ending at midnight local time,
Malabo, Republic of Equatorial Guinea on 31 December 2000 or such

later date as such period may be extended to pursuant to Section 2.1

(C.”
a ¢

The last sentence of Section 2.1 (a) is deleted and the following sentence is inserted

in place thereof:

“The third Subperiod shall have a term commencing with the termination of the

Second Subperiod and ending on December 31, 2000, and shall be called the ‘Third
Subperiod.’””

Sections 3.1 and 3.2 are deleted and the following language is inserted in place
thereof:

“3.1 Subject to Section 3.3, on or before December 3 1, 2000, the Contractor
shall surrender forty percent (40%) of the original Contract Area.

3.2 Subject to Section 3.3, Contractor shall surrender an additional twenty-
five percent (25%) of the original Contract Area at the end of the Initial

Exploration Period, as such period may be extended pursuant to Section
2.1(C).

Section 4.2 is amended by adding the following sentence at the end of the Section:
“After completion of the minimum Work Program and for each remaining Calendar
Year of the Initial Exploration Period, Contractor shall include work in order to

continue to evaluate the Contract Area in the annual Work Program and Budget

submitted to the Ministry in accordance with Section 4.4.”

Section 7.2 shall be amended by adding the following two sentences at the beginning
of the Section:

“7.2 Beginning with the commencement of production, the State shall be entitled to

5s we

payment of one-half (14) of the Royalty and the other one-half (14) of the Royalty shall

be suspended for use by Contractor to recover Petroleum Operations Costs until such ;

. time as the amount of Royalty suspended equals sixteen million United States Dollars I
(US $16,000,000). Payments of Royalty in accordance with the preceding sentence |
shall fully satisfy Contractors obligations for the time period described therein.”

The remainder of Section 7.2 is unchanged.

7. Section 9.8 shall be added as follows: tk

“9.8 On or before the end of the Contract Year in which Ministry gives its
written approval to the first Commercial Discovery, the Contractor shall pay
the State as a one time payment the sum of ten million United States Dollars
US $1 0,000,000) for the Purpose of funding social, infrastructure and public

works programs. Such payment shall be included as a part of Petroleum |
Operating Costs.” i

8. Section 9.9 shall be added as follows: ’ Hi

“9.9 Beginning in the Calender year 1998 and for every Calender year
thereafter, during the term of this Contract, Contractor, in consultation with

the Ministry, shall prepare a Separate work program and budget detailing
social,

infrastructure or public works programs involving a total annual

expenditure of up to four hundred thousand United States Dollars (U.S.
$400,000). Upon approval of such annual work program and budget by the
State, Contractor and the State shall jointly administer such fund and cause

such work program to be performed. The costs of such work programs shall

be included as a part of Petroleum Operating Costs. Contractor shall not be i
obligated to pay for any social, infrastructure or public works program outside

ws. ave |

10.

lL

of the State approved work program or to pay for completion of any

approved work program in excess of the annual amount set out in this

.. Section 9,9.”

Exhibit C, the Accounting Procedure, shall be amended by adding to the definition of
Non-Capital Costs at the end of Section 2, paragraph 2 the following:

“(h) The payments for social, infrastructure and public works programs
payable in accordance with Sections 9.8 and 9.9 of the Production Sharing

Contract will be currently deducted from income when calculating the
Contractor’s Income Tax liability.”

woes:
In consideration of the premises and of the mutual covenants and agreements
contained in this Amendment, the State, Ministry and Contractor hereby ratify the

Contract, as amended, and hereby confirm that it is in full force and effect as of the
date set out in Preamble Clause A to this Amendment.

Except as amended by this Amendment and the othér amendments described above,

the Contract, as amended, shall remain in full force and effect as originally written.

-7-

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment in three (3)
originals in the English and Spanish languages, as of the day and year first above written,

THE MINISTRY OF MINES
AND ENERGY OF
HE REPUBLIC OF

GUINEg
EQHATORIAL GUINEA

HinistBO, 4
SSE MINAS

“~~ MOBIL EQUATORIAL GUINEA INC.

o_O 0

N

UMC EQUATORIAL GUINEA
CORPORATION

Mobil Equatorial Guinea, Ine. Abayak #4

CARRETERA AEROPUERTO.
MALABO, EQUATORIAL GUINEA

/SIGNATURE/
8/22/96
August 21, 1996

H. E. Juan Olé Mba Nseng
Ministry of Mines and Energy
Malabo, Equatorial Guinea

Training
Dear Excellency:

We hereby acknowledge receipt of your considerate letter number 96-1 105-050 dated August 19,
1996 that proposes training six (6) petroleum inspectors. MEGI accepts to assume the following
costs under section 6.1(j) of the PSC. The cost of the course is 18,785,000 CFA Francs (this is
after receiving an invoice from HYDRAC PARTENAIRE DU GROUPE CAPAVE-DOUALA),
the real cost of transportation to and from Douala and 25,000 CFA Francs per person per day,

MEGL is honored to support this expense for training, which will be immediately applicable to the
operations in the Zafiro field, vs

We would like to point out that the balance of the training budget, as of July 1996, is negative
(-$176,487.05). We believe that Mobil and the Ministry can be much more effective in managing
the training budget and we would like to take this opportunity to propose a cost effective method
to manage these costs, to benefit Equatorial Guinea. As you already know, we have a training
Committee whose members are: Mr. Larry Salz, Production Manager for Mobil; Mr. Paul
Sanchez, Finance and Administration Manager for Mobil; the Secretary of State for Mines and

undersigned to carry out the training needed. The responsibilities of this committee would include
identifying the training Tequirements, preparing the annual training budget and controlling

responsible for submitting quarterly teports describing its improvements in their knowledge of
technical and business techniques, as well as the status of the budget.

Mobil has significant internal as well as external resources for training throughout the world.
These resources can be accessed to provide training in all aspects of all the different methods and
procedures used in the oil and gas industry, and we would be very pleased to request cooperation
Tegarding said resources to help the Ministry in its training of Guinean citizens. As you know,

there are some highly qualified Mobil technicians living here in Malabo, as well as others that visit
Malabo frequently. Our mutual request to the training committee should also include finding a
way for these Mobil experts to share and teach their technical knowledge continuously and jointly
with the Ministry’s engineers and geoscientists,

In reference to the travel expenses, we recognize that the Ministry needs to travel and manage its
business and it must represent Equatorial Guinea’s government and oil and gas industry
appropriately. We would also like to suggest that these travel charges for Area B PSC, be limited
to a budget of $25,000, which was agreed to in the fourth amendment to the PSC dated June 29,
1994. Any additional travel or training needs that exceed the budgeted amounts or any other
requirement that needs funds must be handled as an advance of the royalties. This would require
an agreement regarding royalty advances as we proposed in our letter dated August 9, 1996,

We ask you to please note that our capability to provide training, travel or any other type of funds
needed from Area B will be limited to the PSC training budget, the PSC travel budget, the social
infrastructure PSC budget (according to the fifth amendment to the PSC) and the agreement
proposed regarding royalty advances.

With your approval of this proposal and as a sign of our good will and our commitment to
provide training as described in this letter, MEGI and UMC propose to accept the current deficit
in the training budget for 1996 without carrying it forward to 1997, and to increase the budget
from $200,000 to $300,000 for 1997. This recognizes the significant training needs of the .
Ministry as the State Minister expressed. However, we would like to request your cooperation in
such a way that there be no additional requests during the rest of the year, since the balance of the
training budget is negative.

T hope that this proposal will be agreeable to you. We believe that it will only improve the
excellent relationship and cooperation between MEGI and your Ministry. We would greatly
appreciate having the opportunity to discuss this matter with you at your earliest convenience.

Sincerely,

/signature/
A. J. Green
Vice President

UMC Equatorial Guinea Corporation

Mark Mazzolini Ph: (713) 653-5077
Manager International Acquisitions Fax: (713) 653-5009
ll
March 5, 1996 |
i
Mr. T. A, Williams ;
Manager of Exploration . Hi
and Reservoir Performance > i
Mobil Equatorial Guinea Inc.

|
P. O. Box 650232 4
Dallas, Texas 75265-0232 i

RE: Development Training Budget a ii
Area B Production Sharing Contract
Equatorial Guinea

Dear Mr. Williams:

Please find enclosed UMC’s approval of your draft letter to the Ministry regarding (
the $200,000 annual training budget and establishment of training committee,

If you need anything further, please advise.
Best regards, i
UMC Equatorial Guinea Corporation

Mark. H. Mazzolini i
Manager International Acquisitions : a

MHM/clb

MAWP\MHMULTRITAWMOBIL,305

1201 Louisiana, Suite 1400 Houston, Texas 77002-5603 (713) 654-9110 tf
A Subsidiary of UMC Petroleum Corporation | |

Mobil Equatorial Guinea Inc. |i

P.O. BOX 650292

DALLAS, TEXAS 75265-0232 |
9039 IAVING BOULEVARD '
DALLAS, TEXAS 75247 USA . Hl

February 22 1996 TELEPHONE: (214) 951-2000
' FACSIMILE: (214) 951-4940

Mr. d. Smitherman, III |
Executive Vice President it
‘Exploration and Production i
United Meridian International Corporation
1201 Louisiana, Suite 1400 ml
Houston, TX 77002-5603 . Ha

Dear Jim,

In accordance with Article 6.1(j) of the Production Sharing fi
Contract for Block B the contractor is required to renegotiate
the training budget once commerciality is declared. We have
spoken with Miguel Abia who has~proposed a training budget of
U.S. $200,000 annually. We support this amount and further
propose that a committee be established to approve an annual
training plan and that such committee meet at least quarterly to
review any changes to the budget. Mobil Equatorial Guinea Inc.
will administer the budget and make disbursements as needed,

Attached is a draft of a letter which we propose to send to |
Miguel approving the $200,000 annual training budget and 1
proposing the establishment of the this committee. Please review

same and provide any comments both on the letter as well as the
level of funding.

Should you have any questions, please do not hesitate to call. i

Sincerely,

Lt Hilden,

T. A. Williams
Manager of Exploration
and Reservoir Performance

UMC EQUATORIAL GUIMEA CORPOAATIOA . |

APPROVED:

BY:

lim Sou mepempe/
TITLE: EXECULIVE VICE fRES IDEVT -—

EXpL0kArion Apld PROP LOTION

Mobil Equatorial Guinea Inc.

P.O. BOX 650292

DALLAS, TEXAS 7$265.0232
2033 IRVING BOULEVARD:

THIS LETTER WILL BE TRANSLATED DALLAS, TEXAS 75247 USA
INTO SPANISH AND THEN SENT. TELEPHONE: (214) 951-2000
FACSIMILE: (214) 951-4340

February 22, 1996

S. E. Miguel Abia Biteo Boriko
Ministerio de Minas y Energia ~
Malabo, Guinea Ecuatorial

Don Miguel,

Thanks for your letter dated November 17, 1995. Please accept my
apologies for not responding sdtner. Both Mobil and UMC are in
agreement with your Proposal to increase the training budget in

accordance with Article 6.1(j) of the Production Sharing Contract
on Block B.

Your comments on this Proposal would be greatly appreciated.
Please do not hesitate to call should you have any questions.

Best Regards,

A. J. Green
Vice President

eads6pds

UMC PETROLEUM CORPORATION, :

MEMORANDUM :
To: -- Distribution : i
From: Mark Mazzolini
Date: June 30, 1997
Subject: Amendment 6 and Side Letter to the Production Sharing Contract |

Block B, Offshore Bioko Island
Equatorial Guinea

Attached for your information are fully executed copies of the Sixth Amendment to the PSC |
and Side Letter Agreement pertaining to Area “B”.

DISTRIB

Marilyn Zemlicka (w/original file copy)
John Brock (w/copies of Agreements) |
Jim Dunlap (w/copies of Agreements) |
Jim Smitherman (w/copies of Agreements) .
John Patton (w/copies of Agreements)

Joe Bmuso (w/copies of Agreements)

Rick Bott (w/copies of Agreements)

Bill Van Goidtsnoven (w/copies of Agreements) i
Chris Cragg (w/copies of Agreements) i
Charles Campise (w/copies of Agreements) if
Keith Ranly (w/copies of Agreements) i
Dan Foley (w/copies of Agreements)

Mobil Equatorial Guinea Inc.

POST OFFICE BOX 650232
DALLAS, TEXAS 75265-0232
(214) 951-2331

June 24, 1997 FAX (214) 905-7199

Jim Smitherman

Vice President

United Meridien Corporation
1201 Louisiana Suite 1400
Houston, TX 77002

Dear Jim:

Enclosed are six copies of Amendment 6 to the PSC and six copies of a side letter
(3 English, 3 Spanish).

Please sign all 12 documents and initial each page of the six copies of
Amendment 6,

Please retain 1 English and 1 Spanish copy of Amendment 6 and the side letter for
your records and return the others to me in Dallas.

Very truly yours,
= wn
T. A. Williams

TAWicc
Encl.

Mobil Equatorial Guinea Inc.

EQUATORIAL GUINEA ADDRESS: US MAILING ADDRESS
COMPLEJO ABAYAK P.O. BOX 880282
CARRETERA AEROPUERTO DALLAS, TEXAS 75265.0232

P.O, BOX 654, MALA30_

GUINEA ECUATORIAL

TEL: 1-214-905-4500/F AX: 1-214-905-4520"

LOCAL: 240-9-4666FAX: 240-9.2596 June 14, 1997

ELE. Juan Olo Mba Nseng
Minister of Mines and Energy
Malabo

Excellency:

Reference is made to the Sixth Amendment to the Production Sharing Contract signed today. The
Memorandum of Understanding dated April 19, 1997, paragraph N°.6 states that in such
Amendment the parties will clarify their understanding of the calculation of the cost recovery to
the effect that cost recovery is allowed in the year costs are incurred.

In negotiating the Amendment it was agreed that this clarification would not appear in the

Amendment itself but rather in this side letter which is signed by the Representative of the
parties.

Mobil Equatoyial Guinea Inc, H |
by ----SSAS eed iil
UMC Equatoria Guinea Corporation i|

. A

“OALLAS NUMBER RINGS IN MALABO t

Mobil Equatorial Guinea Inc. |

EQUATORIAL GUINEA AQDRESS US MAILING ADDRESS.
COMPLEJO ABAYAK P.O. BOX 650232
CARRETERA AEROPUERTO DALLAS, TEXAS 75265-0232
P.O. BOX 654, MALABO
GUINEA ECUATORIAL
TEL: 1-214-905-4500 Ax: 1-214-605-4520" .
WOON 2am ato noone Malabo, {4de Junio 1997
Su Excelencia : oh.
Ministro de Minas y Energia
Malabo

Su Excelencia,

Nos referimos a la Sexta Enmienda del Contrato de Participacién en la Produccién que se ha

Al negociar la Enmienda, se acordé que dicha clarificacién no aparecera en la misma Enmienda,
sino en la presente carta acompafiante, firmada por los representantes de las partes.

aay A
vor Uno

“DALLAS NUMBER RINGS IN MALABO

ii
i
i

